DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
“the vertical partition” must be shown or the feature(s) canceled from the claims 1, 3, 4, 6, 9, 15, 17,18 and 20.
“air passage” must be shown or the feature(s) canceled from the claims 1, 4-6, 7-9, 12,13,15, and 18-21. 
“enclosed opening” must be shown or the feature(s) canceled from the claims 6 and 20.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sealingly” in claims 5 and 19 is a relative term which renders the claim indefinite. The term “sealingly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertolini et al (US 20100218514 A1).
Regarding claim 15, Bertolini teaches the temperature control system (air handler 32 which defines a housing with an cool air pathway and a heater 65 that is configured to selectively increase the temperature of air moving from the air handler, pg5 paragraph 0043) positioned in a refrigerated compartment (12, as shown on figure 1) and fluidly communicating with a cooling fan (air is cooled by the evaporator fan and flows to the air handler, pg7 paragraph 0052), the temperature control system comprising: a vertical partition (air handler 32 is shown on figure 2-3 as a vertical housing) having a front surface (front side of air handler 32 is facing the front of refrigerator 10, as shown on figure 1-2) and a rear surface, the rear surface (rear surface of air handler 32 faces the rear end of compartment 22, as shown on figure 2-3) facing a rear wall of the refrigerated compartment (rear surface of air handler 32 would face the rear wall of compartment 22, as shown on figure 3-4) and the front surface facing an open end of the refrigerated compartment (air handler 32 is facing the front of compartment 22 when installed, as shown on figure 1), an air passage (cold air pathway, pg5 paragraph 0043) formed in the vertical partition extending from a lower portion (through opening 61, as shown on figure 5) of the vertical partition to an upper portion (through air flow controlling device 60, as shown on figure 5) of the vertical partition, and a heater assembly (heater 65) disposed between the front surface and the rear surface of the vertical partition (in between air handler 32) proximate the air passage (cold air pathway, pg5 paragraph 0042) wherein air conveyed along the air passage is heated by the heater assembly when the heater assembly is energized (increasing the heat content of the air before it is delivered to the storage container, pg3 paragraph 0022).
Regarding claim 16, Bertolini teaches wherein the heater assembly (heater 65) includes a formed electrical coil (coil shaped heater 65, figure 4).
Regarding claim 17, it is noted that claim 17 (overmolded) contains a product by process limitation as represented by the recitation “overmolded”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-3, 7-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Hamel et al (US 20100162747 A1).
Regarding claim 1, Bertolini teaches a refrigeration appliance (refrigerator 10) comprising: a compartment (fresh food compartment 12) for storing food items in a refrigerated environment (storage compartment assembly is located within the interior of a compartment of a refrigerator, abstract); a partition (mullion 46, figure 1) dividing said compartment into an upper compartment and a lower compartment (storage compartment assembly 12 and freezer compartment 14 are shown as divided by open space in which mullion 46 would be located, pg5 paragraph 0040), an evaporator disposed in the lower compartment (evaporator 84 is housed within housing 83 in the lower rear portion of compartment 14, figure 5); an evaporator fan (pg7 paragraph 0052) disposed in the lower compartment (located adjacent to evaporator 84, pg7 paragraph 0052) for conveying cooling air (fan 56 moves air from evaporator 84 via the cold air supply duct 63, pg5 paragraph 0043) from the evaporator (evaporator 84) to the lower compartment (freezer compartment 14) and the upper compartment (storage compartment assembly 22); and a temperature control system (air handler 32 that consists of a cold air pathway that leads from the evaporator 84 through an opening 47 in the liner of the freezer compartment 14, pg5 paragraph 0043) positioned in the upper compartment (figure 1), the temperature control system comprising: a vertical partition (air handler 32 is shown on figure 2-3 as a vertical housing) having a front surface (front side of air handler 32 is facing the front of refrigerator 10, as shown on figure 1-2) and a rear surface (rear surface of air handler 32 faces the rear end of compartment 22, as shown on figure 2-3), the rear surface facing a rear wall of the upper compartment (rear surface of air handler 32 would face the rear wall of compartment 22, as shown on figure 3-4) and the front surface facing an open end of the upper compartment (air handler 32 is facing the front of compartment 22 when installed, as shown on figure 1), an air passage (cold air pathway, pg5 paragraph 0042) formed in the vertical partition (air handler 32 is shown on figure 2-3 as a vertical housing) extending from a lower portion (through opening 61, as shown on figure 5) of the vertical partition to an upper portion (through air flow controlling device 60, as shown on figure 5) of the vertical partition, and a heater assembly (heater 65) disposed between the front surface and the rear surface of the vertical partition (in between air handler 32) proximate the air passage (cold air pathway, pg5 paragraph 0042) wherein air in the air passage is heated by the heater assembly when the heater assembly is energized (increasing the heat content of the air before it is delivered to the storage container, pg3 paragraph 0022).
Bertolini teaches the invention as described above but fail to teach said lower compartment having a user-selectable target freezer temperature, said upper compartment having a user-selectable target variable climate zone temperature between a predetermined temperature below 0 degrees Centigrade and a predetermined temperature above 0 degrees Centigrade.
However, Hamel teaches said lower compartment having a user-selectable target freezer temperature (lower freezing compartment 115 temperature range can be a range indicative of a freezer which is controlled by user, pg2 paragraph 0020 of Hamel), said upper compartment having a user-selectable target variable climate zone temperature between a predetermined temperature below 0 degrees Centigrade and a predetermined temperature above 0 degrees Centigrade (upper/middle compartment 110 can have a desired temperature range which is independently controlled by the user and a can range from as low as -10F to as high as 65F, pg2 paragraph 0021 of Hamel).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Bertolini to include said lower compartment having a user-selectable target freezer temperature, said upper compartment having a user-selectable target variable climate zone temperature between a predetermined temperature below 0 degrees Centigrade and a predetermined temperature above 0 degrees Centigrade in view of the teachings of Hamel to allow the compartments in the refrigerator to be independently controlled by the user with specifically the middle compartment to have a wide temperature range for different freezing or refrigerating items to be stored. 
Regarding claim 2, Bertolini teaches wherein the heater assembly (heater 65 of Bertolini) includes a formed electrical coil (coil shaped heater 65, figure 4 of Bertolini).
Regarding claim 3, it is noted that claim 3 (overmolded) contains a product by process limitation as represented by the recitation “overmolded”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 7, Bertolini teaches further comprising a circulation fan (fan 56 of Bertolini) positioned in the air passage for conveying air therealong (fan 56 is disposed in the air pathway for assisting in moving air, pg5 paragraph 0043 of Bertolini).
Regarding claim 8, Bertolini teaches wherein the air passage defines a closed loop circulation path with the upper compartment (cold air from evaporator 84 in lower compartment 14 enters air pathway of the air handler 32 in the compartment 22 via air supply duct 52 and exits through air return duct 62, therefore forming a closed loop circulation path between compartments 22 and 14, pg5 paragraph 0043 of Bertolini).
Regarding claim 9, Bertolini teaches wherein the vertical partition (32 of Bertolini) includes: a cover (side surface 28 and cover extension 45 form the cover for 32, as shown on figure 2 and 3 of Bertolini); and a body (body of air handler 32 of Bertolini) coupled to the cover to define the air passage in the vertical partition (when side surface 28 and cover extension 45 acts as a cover for 32, as shown on figure 2 and 3, it forms the cold air pathway which is configured to provide air flow communication from the evaporator 84, pg 5 paragraph 0042 of Bertolini).
Regarding claim 10, Bertolini teaches wherein the heater assembly (heater 65 of Bertolini) is positioned between the cover and the body (positioned between side surface 28/cover extension 45 and air handler 32, figure 4 of Bertolini).
Regarding claim 12, Bertolini teaches wherein the air passage extends through the body (the air pathway is disposed within body 32, figures 3 and 5 of Bertolini) for directing air heated by the heater assembly into the upper compartment in a closed loop (air coming from evaporator 84 in lower compartment 14 enters the air pathway of air handler 32 via supply duct 52, heated by heater 65 and leads into the storage container 24 in the upper compartment 22, forming a closed loop, figures 4/5, pg5 paragraph 0043 of Bertolini). 
Regarding claim 13, Bertolini teaches wherein the cover (side surface 28 and cover extension 45 form the cover for 32, as shown on figure 2 and 3 of Bertolini) includes at least one inlet opening (air entry point 76, figure 3 of Bertolini) and at least one outlet opening (air exit point 78, figure 3 of Bertolini) both fluidly communicating with the air passage in the body (both 76 and 78 are in flow communication with the air pathway of the body within 32, figure 3 and pg6 paragraphs 0047-0048 of Bertolini).
Regarding claim 14, Bertolini teaches a fresh food compartment (12, figure 1 of Bertolini) disposed above the compartment (disposed above compartment 22 which can be refrigerated, figure 1and pg4 paragraph 0033 of Bertolini), the fresh food compartment for storing food items in a refrigerated environment having a target temperature above zero degrees Centigrade (compartment 12 stores fresh food stored at temperature above freezing points, above zero degrees C, pg3 paragraph 0032 of Bertolini). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Hamel et al (US 20100162747 A1) and in further view of Griffin et al (US 4296611).
Regarding claim 4, the combined teachings teach wherein the air passage (cold air pathway, pg5 paragraph 0042 of Bertolini) is defined by a plurality of walls extending from the rear surface of the vertical partition and the rear wall of the upper compartment (top and bottom walls of air handler 32 extending forward from the right surface of air handler 32 and extends forward from the rear wall of upper compartment 22, shown on figure 1-2 of Bertolini).
The combined teachings teaches the invention as described above but fails to teach the plurality of walls having distal ends that abut the rear wall of the upper compartment.
However, Griffin teaches the plurality of walls having distal ends that abut (upper and lower walls of assembly 30, figure 3 of Griffin) the rear wall (rear wall 35 of Griffin) the upper compartment (fresh food compartment 5 of Griffin).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in the combined teachings to include a plurality of walls having distal ends that abut the rear wall of the upper compartment in view of the teachings of Griffin for the distal ends of the plurality of walls can be used to secure by any suitable means to the partition and the rear wall of the refrigerated compartment by multiple points of attachment. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Hamel et al (US 20100162747 A1), Griffin et al (US 4296611) and in further view of Hee (KR 20070023901 A).
Regarding claim 5, the combined teachings teach the invention as described above but fail to teach wherein a seal is positioned between the distal ends of the plurality of walls and the rear wall of the upper compartment for sealingly enclosing the air passage.
However, Hee teaches wherein a seal (sealing member 280 which is capable of sealing the engagement portion in combination with inlet 220a, figure 2 of Hee) is positioned between the distal ends of the plurality of walls (positioned on the left side of outer box 220, figure 2 of Hee) and the rear wall (intermediate wall 130 of Hee) of the upper compartment (120, figure 1 of Hee) for enclosing the air passage (via electromagnetic damper 230, 220a and 220b, figure 2 of Hee).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in combined teachings to include wherein a seal is positioned between the distal ends of the plurality of walls and the rear wall of the upper compartment for sealingly enclosing the air passage in view of the teachings of Hee to control the airflow of cool air to prevent air leaks. 
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Hamel et al (US 20100162747 A1) and in further view of Tak (KR 0175491 B1).
Regarding claim 6, the combined teachings teach the invention as described above but fail to teach wherein the air passage is defined by an enclosed opening extending between the front surface and the rear surface of the vertical partition.
However, Tak teaches wherein the air passage (distribution passage 14 of Tak) is defined by an enclosed opening (opening between plates 9, figure 3 of Tak) extending between the front surface (inner wall 10 of Tak) and the rear surface (outer wall 11 of Tak) of the vertical partition (partition 3 of Tak).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in combined teachings to include wherein the air passage is defined by an enclosed opening extending between the front surface and the rear surface of the vertical partition in view of the teachings of Tak to provide a limited air flow path to the respective compartments, thereby minimizing cooling air redirections. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Hamel et al (US 20100162747 A1) and in further view of Junge et al (US 20040144128 A1).
Regarding claim 11, the combined teachings teach the invention as described above but fail to teach wherein the cover is made of a plastic material and the body is made of expanded polystyrene.
However, Junge teaches wherein the cover is made of a plastic material (control cover 31 can be formed of molded plastic material, pg4 paragraph 0035 of Junge) and the body is made of expanded polystyrene (panel 25 can be formed of molded expanded polystyrene, pg4 paragraph 0031 of Junge).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in combined teachings to include wherein the cover is made of a plastic material and the body is made of expanded polystyrene in view of the teachings of Junge to provide a good insulation material such as expanded polystyrene which is common practice for refrigerator applications. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Griffin et al (US 4296611).
Regarding claim 18, Bertolini teaches wherein the air passage (cold air pathway, pg5 paragraph 0042 of Bertolini) is defined by a plurality of walls extending from the rear surface of the vertical partition and the rear wall of the refrigerated compartment (top and bottom walls of air handler 32 extending forward from the right surface of air handler 32 and extends forward from the rear wall of refrigerated upper compartment 22, shown on figure 1-2 of Bertolini).
Bertolini teaches the invention as described above but fail to teach the plurality of walls having distal ends that abut the rear wall of the refrigerated compartment.
However, Griffin teaches the plurality of walls having distal ends that abut (upper and lower walls of assembly 30, figure 3 of Griffin) the rear wall (rear wall 35 of Griffin) the refrigerated compartment (refrigerated fresh food compartment 5 of Griffin).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in the teachings of Bertolini to include a plurality of walls having distal ends that abut the rear wall of the refrigerated compartment in view of the teachings of Griffin for the distal ends of the plurality of walls can be used to secure by any suitable means to the partition and the rear wall of the refrigerated compartment by multiple points of attachment. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Griffin et al (US 4296611) and in further view of Hee (KR 20070023901 A).
Regarding claim 19, the combined teachings teach the invention as described above but fail to teach wherein a seal is positioned between the distal ends of the plurality of walls and the rear wall of the refrigerated compartment for sealingly enclosing the air passage.
However, Hee teaches wherein a seal (sealing member 280 which is capable of sealing the engagement portion in combination with inlet 220a, figure 2 of Hee) is positioned between the distal ends of the plurality of walls (positioned on the left side of outer box 220, figure 2 of Hee) and the rear wall (intermediate wall 130 of Hee) of the refrigerated compartment (120, figure 1 of Hee) for sealingly enclosing the air passage (via electromagnetic damper 230, 220a and 220b, figure 2 of Hee).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in combined teachings to include wherein a seal is positioned between the distal ends of the plurality of walls and the rear wall of the refrigerated compartment for sealingly enclosing the air passage in view of the teachings of Hee to control the airflow of cool air to prevent air leaks. 
Claim 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al (US 20100218514 A1) in view of Griffin et al (US 4296611) and in further view of Tak (KR 0175491 B1).
Regarding claim 20, the combined teachings teach the invention as described above but fail to teach wherein the air passage is defined by an enclosed opening extending between the front surface and the rear surface of the vertical partition.
However, Tak teaches wherein the air passage (distribution passage 14 of Tak) is defined by an enclosed opening (opening between plates 9, figure 3 of Tak) extending between the front surface (inner wall 10 of Tak) and the rear surface (outer wall 11 of Tak) of the vertical partition (partition 3 of Tak).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in combined teachings to include wherein the air passage is defined by an enclosed opening extending between the front surface and the rear surface of the vertical partition in view of the teachings of Tak to provide a limited air flow path to the respective compartments, thereby minimizing cooling air redirections. 
Regarding claim 21, the combined teachings teach further comprising a circulation fan (fan 56 of Bertolini) positioned in the air passage for conveying air therealong (fan 56 is disposed in the air pathway for assisting in moving air, pg5 paragraph 0043 of Bertolini).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry- Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763